PER CURIAM.
Appellant Erick Pacheco appeals his conviction for lewd and lascivious molestation (Count 1 of the State’s information) and for lewd and lascivious conduct (Count 3 of the State’s information). We affirm Pacheco’s conviction for lewd and lascivious molestation and, upon the State’s proper concession of error, reverse Pacheco’s conviction for lewd and lascivious conduct.
We remand the case to the trial court to vacate Pacheco’s conviction for lewd and lascivious conduct (Count 3), to recalculate Pacheco’s scoresheet, and to resentence Pacheco accordingly.
*914Affirmed in part; reversed and remanded in part.